73 Mich. App. 88 (1976)
250 N.W.2d 553
PEOPLE
v.
CUELLER
Docket No. 28485.
Michigan Court of Appeals.
Decided December 10, 1976.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Eugene C. Penzien, *89 Prosecuting Attorney, and Brian M. Kennedy, Assistant Prosecuting Attorney, for the people.
Patrick D. Brady, for defendant.
Before: BRONSON, P.J., and J.H. GILLIS and V.J. BRENNAN, JJ.
V.J. BRENNAN, J.
On November 25, 1975, defendant Johnny Cueller pled guilty before Bay County Circuit Judge John X. Theiler to a charge of entering, without breaking, with intent to commit the crime of larceny, contrary to MCLA 750.111; MSA 28.306. The plea was entered pursuant to a plea bargain where prosecution agreed to a nolle prosequi on an original charge of breaking and entering, contrary to MCLA 750.110; MSA 28.305, in exchange for defendant's plea on the reduced charge through an amended information. After examination by the court, the plea was accepted. On December 22, 1975, defendant was sentenced to a term of three to five years at Jackson Prison.
On appeal, defendant argues that reversible error occurred when the trial court failed to inform him of the possible $2,500 fine incident to conviction on the charged offense.
The Michigan Supreme Court has stated that a defendant pleading guilty under GCR 1963, 785.7(1)(b), in effect at the time of trial in this case, must be informed of the maximum sentence possible on the pleaded charge. Guilty Plea Cases, 395 Mich 96, 117-118; 235 NW2d 132 (1975). The trial court did inform defendant that the charge to which he pled carried a possible five-year prison term. However, he did not inform him of the possible fine of $2,500.
We find no reversible error. In the Guilty Plea *90 Cases, the Court was confronted with a similar problem:
"In Hord, the judge informed the defendant that by pleading guilty to robbery armed he subjected himself to a possible sentence of `up to life' but did not advise him that he could not be placed on probation. A person convicted of armed robbery is subject to a sentence of life or any term of years (MCLA 750.529; MSA 28.797), and may not be placed on probation (MCLA 771.1; MSA 28.1131).
"The rule does not require the judge to inform the defendant of all sentence consequences  only the maximum sentence, any mandatory minimum and, as appears below, if he is on probation or parole, the possible effect on his status as a probationer or parolee." Guilty Plea Cases, supra, at 118.
We feel that defendant in this case was also adequately apprised of the maximum sentence on the charged offense. We cannot help but note as well that no fine was imposed, and so can find no prejudice in this case. If error there was, the error must be deemed harmless. People v Christensen, 64 Mich App 23, 32; 235 NW2d 50 (1975), People v Robinson, 386 Mich 551, 563; 194 NW2d 709 (1972). We decline to reverse.
Affirmed.